DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Rinehart on 8/13/21.

The application has been amended as follows: 

	Claims 1-9 have been cancelled.

Examiner’s Reasons for Allowance
In response to the Examiner’s Amendments above, claims 10-13 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the 
comprises one or more of: a name, a birth date, a death date, a marriage date, photographs, a life story, journal records, memoirs, and genealogical information; wherein the computer-readable memory unit is powered by a data processing device (DPD) under the control of a visitor interfacing with the computer-readable memory; 
a first passive RFID tag affixed to skeletal remains interred beneath the ground surface, the first passive RFID tag adapted to transmit the unique identifier when exposed to a magnetic field, wherein the first passive RFID tag is encased in a nonbiodegradable polymeric materials before interment.  

	Another relevant reference appears to be Kennedy (US Patent 7,014,101; referred to hereinafter as Kennedy).  Kennedy disclose method for retrieval of ancestral information relating to a deceased person at their gravesite. After subscribing and providing all known or legally available ancestral information about the deceased person, a medallion is permanently attached to a gravestone at the gravesite or internment of the deceased person. The medallion bears viewable indicia including an identification number (I.D.) assigned to the deceased person which faces outwardly when the medallion is attached to the gravestone. The I.D., which is assigned is unique to each deceased person subscribing to the program. A host computer database is configured to include ancestral information retrievable via the Internet from a remote personal computer (P.C.) terminal. The information typically includes known ancestors, descendents, family history genetic/DNA profiles and exact geographic location of the gravesites and the like for of each of the deceased persons according to the I.D.  
	Another relevant reference appears to be Lewis (US Patent 9,350,425; referred to hereinafter as Lewis).  Lewis disclose a memorial data system for providing information regarding an object. The object may include a living individual, a deceased individual, a memorial or other items or objects. The memorial data system comprises a marker for identifying the object. A transponder circuit is coupled to the marker. A data is stored within the transponder circuit. A mobile electrical device transmits an electromagnetic field in close proximity to the transponder circuit. The transponder circuit receives the electromagnetic field for powering the transponder circuit. The transponder circuit transmits the data to the mobile electronic device. However, Lewis also fails to disclose or teach all the recited claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649